Case 1:20-cv-21553-MGC Document 79-2 Entered on FLSD Docket 05/02/2020 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA

 

PATRICK GAYLE, et al.

Petitioners,

No. 20cev21553
Vv.

MICHAEL W. MEADE,
Field Office Director, Miami Field Office,
U.S. Immigration and Customs Enforcement et al.,

Respondents.

 

DECLARATION OF ASSISTANT FIELD OFFICE DIRECTOR JUAN A. LOPEZ VEGA

I, Juan A. Lopez Vega, Assistant Field Office Director (AFOD) make the following statements
under oath and subject to the penalty of perjury:

1. I am employed by U.S. Department of Homeland Security (DHS), Immigration and
Customs Enforcement (ICE), and currently serve as the Acting Officer in Charge (AIOC)
of the Broward Transitional Center (BTC). I have held this position since September 29,
2019. I have been employed with DHS since April 1, 2003.

2. I provide this declaration based on my personal knowledge, belief, reasonable inquiry,
and information obtained from various records, systems, databases, other DHS
employees, employees of DHS contract facilities, and information portals maintained and
relied upon by DHS in the regular course of business.

- 3. This declaration serves to provide the court with a response to Item Six of the court’s
order, dated April 30, 2020, as it pertains to Broward Transitional Center.

4. On April 17, 2020, all detainees at Broward Transitional Center were issued masks and
are encouraged to wear them in the presence of other detainees. CDC information
regarding the proper use of masks, and instructions for their use, are posted prominently
in the facility and are in the English and Spanish languages. Masks are exchanged once
per week, and are disposed of in accordance with CDC guidelines.
Case 1:20-cv-21553-MGC Document 79-2 Entered on FLSD Docket 05/02/2020 Page 2 of 2

5. The Broward Transitional Center continues to provide detainees 2 (40z) bottles of all-in-
one body wash/shampoo/shave, which is replenished as needed, at no cost to the detainee.
Additionally, detainees are also issued Dial antibacterial soap, a 7.5 oz. pump bottle for
every room, which is re-filled as needed 7 days per week. Hand sanitizer is available to
detainees in the following locations: (1) by Unit 1/Courts; (2) upon entry to Medical; (3)
upon entry to the Dining Hall; (4) by the detainee phone booths; (5) at the Library, and
(6) in the Female Day Room.

6. Cleaning supplies are issued daily to include the following supplies: Neutral Disinfecting
Cleaner (NDC), an EPA-approved sanitizer which kills COVID-19), glass cleaner, mops,
and brooms, and paper towels. A facility sanitation team conducts a deep cleaning of
each detainee bathroom twice per week. All facility doors, windows, stairwells,
recreation yard, and phones are sanitized every four hours with NDC by detainee
volunteers and documented. The sanitation team also has 2 pump sprayers used to spray
the turf with NDC twice per day at the beginning of the day and in the afternoon after
count before the yard opens. The cleaning crew, including detainee volunteers, use masks
and gloves while cleaning.

I declare, under penalty of perjury under 28 U.S.C. § 1746, that the foregoing is true and
correct to the best of my knowledge and based on information obtained from other individuals
employed by ICE.

DATED: May 2, 2020

 

Assisfant Field Office Director
Enforcement and Removal Operations
U.S. Immigration and Customs Enforcement

Juan f Lopez Vega
